Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 07/22/2021 has been entered. Claims 13, 17, 19, 21-24, and 28-40 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 04/23/2021.
Election/Restrictions
Claim 13 is allowable. The restriction requirement among species IIa, drawn to original claims 18-20, IIb, drawn to original claims 21-22, and IIc, drawn to original claim 23, as set forth in the Office action mailed on 02/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/08/2021 is partially withdrawn.  Claims 21-23, directed to Species IIb and IIc are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation

“a driving mechanism” in claim 13
“a locking mechanism” in claim 13
“an engagement mechanism” in claim 15
	In each case, the applicant has amended the claim limitation(s) to avoid the 35 U.S.C. 112(f) interpretation by reciting sufficient structures to perform the claimed function.    Therefore, each of the above terms will now be given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 34, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 23, 34, and 39 each recite the limitation “wherein the locking mechanism comprises: a cotter, a first through-hole at a first side of the housing, a second through-hole at a housing member of the driving mechanism, and a third through-hole at s second side of the housing, the second side being 
The following Wands factors have been applied:
(A) The nature of the invention is not enabled by the disclosure due to the lack of explanation or guidance in the specification of how the claimed result of the locking mechanism comprising a cotter and first, second, and third through-holes can be achieved.  Figures 7A-7B show the embodiment in which the locking mechanism comprises a cotter and first, second, and third through-holes.  Figs. 5A-6C are interpreted as the mutually exclusive embodiment in which the locking mechanism comprises a clamp (element 37).  There is no guidance or explanation within the disclosure of how the sixth embodiment shown in Figures 5A-5C or 6A-6C may also comprise a cotter which operates as the locking mechanism.  
 (B) As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of explanation on determining how the locking mechanism may comprise a clamp while comprising a cotter and first, second, and third through-holes to retain the driving mechanism in a fixed position, one could not make or use the invention without undue experimentation.
(C) As to the amount of direction provided by the inventor; the specification provides no clarity as to how the result is accomplished and one of ordinary skill in the art would not be able to make or use the invention. The amount of direction provided is therefore insufficient to constitute an enabling disclosure.
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites in line 2, “a retractable inner sleeve”.  A retractable inner sleeve has already been positively recited in claim 19, on which claim 36 depends.  It is unclear if the recitation refers to the same retractable inner sleeve or an additional retractable inner sleeve, and the scope of the claim is therefore indefinite.  It is recommended that the limitation is amended to “the retractable inner sleeve”. 
Allowable Subject Matter
Claims 13, 17, 19, 24, 28-33, 35, 37-38, and 40 are allowed.
36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 13, the closest prior art of record is U.S. Patent App. Pub. 2013037447 to Cowe.  Cowe teaches an injection device comprising: a housing (Figs. 1, elements 1 and 2 make up the housing of the device) arranged to contain a syringe (Fig. 2, element 7) with a piston (Fig. 2, element 12) for sealing the syringe and displacing the medicament (Fig. 2, piston 12 includes a bung 13 to seal and displace medicament), wherein the distal end of the housing is configured to be applied against an injection site (the distal end is configured with needle shield 3 which is pressed against an injection site as disclosed in Par. 0007); a driving mechanism comprising a drive spring (16), the mechanism arranged between the piston and the proximal end of the housing; and a locking mechanism comprising a clamp (element 21 which is interpreted to meet the limitations of a clamp; a “clamp” is defined on wordnik.com/words/clamp as “any of various devices used to join, grip, support, or compress mechanical or structural parts”; element 21 is thus considered a clamp since element 21 grips housing member 15 by a recess 22 in order to retain it in place as disclosed in Par. 0006) to retain the driving mechanism in an initial inactive state (Par. 0006-0007; clamp 21 retains housing member 15 of the driving mechanism in a “primed state” which is an inactive state because an additional action of advancing sleeve 4 must be performed before the locking mechanism 21 can release housing member 15 of the drive mechanism) at which direct contact between the driving mechanism and the piston is prevented (Fig. 2, housing member 15 of the drive mechanism and the piston 12 are separated by a distance B, preventing direct contact) and the driving mechanism is not actuatable (as recited above, the drive mechanism is not actuatable in the “primed state” until the additional action of advancing sleeve 4 is performed), a retractable inner sleeve (Fig. 2, element 3; Cowe describes element 3 as an adjustable 
Cowe is silent regarding a removable cap and an engagement mechanism, but U.S. Patent App. Pub. 20130317479 to Brereton teaches a removable cap arranged to be removably engaged with the distal end of the housing, as discussed in the rejection of claim 15 above.  The modified device of Cowe and Brereton teaches the engagement mechanism comprising a protrusion on an internal surface of the removable cap (Brereton teaches in Par. 0044 that the removable cap 22 has a profiled mating surface which can be considered to comprise a protrusion), and a slot at an outer surface of the inner sleeve (Brereton teaches in Par. 0044 that the distal end of the housing has a surface which mates with the profiled surface of removable cap 22, which can be considered to comprise a slot), but the modified device is silent regarding the protrusion on an external surface of the removable cap and a slot on an inner surface of the inner sleeve.  
These details of the engagement mechanism can be found in the art, such as in U.S. Patent 5,232,457 to Grim (Fig. 8, a removable cap 21 is provided with a protrusion 62 on its outer surface and engages with a slot 57 on an inner surface of a sleeve 22), but the features cannot be rendered obvious in combination with the other claimed features of the device. 
Regarding Claim 17, the closest prior art of record is U.S. Patent App. Pub. 2013037447 to Cowe.  Cowe teaches an injection device comprising: a housing (Figs. 1, elements 1 and 2 make up the housing of the device) arranged to contain a syringe (Fig. 2, element 7) with a piston (Fig. 2, element 12) for sealing the syringe and displacing the medicament (Fig. 2, piston 12 includes a bung 13 to seal and displace medicament), wherein the distal end of the housing is configured to be applied against an injection site (the distal end is configured with needle shield 3 which is pressed against an injection site as disclosed in Par. 0007); a driving mechanism comprising a drive spring (16), the mechanism arranged 
The next closest prior art is U.S. Patent 6,544,234 to Gabriel.  Gabriel teaches a locking mechanism (Fig. 3, element 84) arranged to retain the driving mechanism (Fig. 3, elements 94 and 92) in an inactive state in which direct contact between the driving mechanism and the piston is prevented (Fig. 3, contact is prevent by gap 110).  Gabriel further teaches a rib (Fig. 3, element 70) arranged on an inner surface of the housing.  However, after the locking mechanism is released, the driving mechanism is further held in place by a separate rib (Fig. 3, element 100) which is not arranged on an inner surface of the housing.  The rib on an inner surface of the housing (70) actuates the rib (100) in order to release the driving mechanism.  Thus Gabriel does not teach all of the elements of claim 18 and the feature of a rib arranged on an inner surface of the housing, wherein the rib is arranged to hold at least part of the housing member of the driving mechanism when the locking mechanism is released cannot be found or rendered obvious in combination with the other claimed structures.
Regarding Claim 19, the closest prior art of record is U.S. Patent App. Pub. 2013037447 to Cowe.  Cowe teaches an injection device comprising: a housing (Figs. 1, elements 1 and 2 make up the housing of the device) arranged to contain a syringe (Fig. 2, element 7) with a piston (Fig. 2, element 12) for sealing the syringe and displacing the medicament (Fig. 2, piston 12 includes a bung 13 to seal and displace medicament), wherein the distal end of the housing is configured to be applied against an 
The next closest prior art is U.S. Patent App. Pub. 2014/0343505 to Henley.  Henley teaches a locking mechanism comprising a clamp (Fig. 5A, element 22.1) arranged to retain the drive mechanism (Fig. 5A, elements 15 and 22) in an initial inactive state (Par. 0057-0058, the trigger lockout bar 23 must be actuated prior to actuation of the trigger 21) in which direct contact between the driving mechanism and the piston is prevented and the driving mechanism is not actuatable.  Henley further teaches a retractable inner sleeve (Fig. 5A, element 16) located adjacent to the clamp (Fig. 5A, retractable inner sleeve 16 has arm 16.4 which extends to near the clamp 22.1) wherein a pushing force is provided by the inner sleeve in the proximal direction of the injection device (Pars. 0044-0045; a pushing force on . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783